DAVID J. WINTERTON & ASSOCIATES, LTD

7881 W. Charleston Blvd., Suite 220

Las Vegas, Nevada 89117

Phone: (702) 363-0317

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-12881-abl Doc15 Entered 07/13/20 14:41:20 Pagei1of5

DAVID J. WINTERTON, ESQ.

Nevada Bar No. 004142

DAVID J. WINTERTON & ASSOC., LTD.
7881 W. Charleston Blvd., Suite 220

Las Vegas, Nevada 89117

Phone: (702) 363-0317

Facsimile: (702) 363-1630

Email: david@davidwinterton.com

Proposed Attorneys for Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

In re: )
)

RESORT LEGAL TEAM, INC. )
) Case No. BK -20-12881- ABL
) Chapter 11
)

Debtor. } Hearing Date: August 19, 2020

) Hearing Time: 1:30 pm

 

NOTICE OF HEARING RE: MOTION FOR APPROVAL TO EMPLOY COUNSEL
NUNC PRO TUNC TO THE PETITION DATE

TO: ALL PARTIES IN INTEREST

NOTICE IS HEREBY GIVEN that the Hearing on Debtor's Motion for Approval to
Employ Counsel Nunc Pro Tunc to the Petition Date, filed contemporaneously herein, by David
J. Winterton, Esq. of David J. Winterton & Associates Ltd., on behalf of Piloch Distribution,
Inc. The Debtor requested an Order for Approval to Employ Counsel Nunc Pro Tunc to the
Petition Date.

Any Opposition must be filed pursuant to Local Rule 9014(d)(1).
Local Rule 9014 (d)(1): “Opposition to a motion must be filed and service of the opposition
must be completed on the movant no later than fourteen (14) days preceding the hearing date
for the motion. The opposition must set forth all relevant facts and any relevant legal authority.
An opposition must be supported by affidavits or declarations that conform to the provisions of

subsection (c) of this rule.”

 
7881 W. Charleston Blvd., Suite 220
Las Vegas, Nevada 89117
Phone: (702) 363-0317

DAVID J. WINTERTON & ASSOCIATES, LTD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 20-12881-abl Doc15 Entered 07/13/20 14:41:20 Page 2of5

 

If you object to the relief requested, you must file a WRITTEN response to this
pleading with the court. You must also serve your written response on the
person who sent you this notice.

If you do not file a written response with the court, or if you do not serve your

written response on the person who sent you this notice, then:

. The court may refuse to allow you to speak at the scheduled hearing;
and

° The court may rule against you with formally calling the matter at the
hearing.

 

 

 

NOTICE IS FURTHER GIVEN that the hearing on the said Motion will be held before
a United States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas, Boulevard
South, Court Room 2, Las Vegas, Nevada on August 19, 2020 at the hour of 1:30 p.m.

NOTICE IS FURTHER GIVEN that the hearing on this matter may be continued from
time to time with further notice.

Dated this 13" day of July, 2020.
DAVID J. WINTERTON & ASSOC., LTD.

By: /s/: David J. Winterton Esq Le
David J. Winterton, Esd.
Nevada State Bar. 4142
7881 W. Charleston Blvd., Suite 220
Las Vegas, NV 89117

 
7881 W. Charleston Blvd., Suite 220
Las Vegas, Nevada 89117
Phone: (702) 363-0317

DAVID J. WINTERTON & ASSOCIATES, LTD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-12881-abl Doc15 Entered 07/13/20 14:41:20 Page 3of5

CERTIFICATE OF SERVICE

Thereby certify that I am an employee of David J. Winterton & Assoc., Ltd., and that on
the 13" day of July, 2020, I electronically served by ECF a true and correct
copy of the Notice of Hearing Re: Debtor's Motion for Approval to Employ Counsel Nunc Pro
Tune to the Petition Date, I served the above-named document(s) by the following means to the
persons as listed below:

7 By ECF System:
U.S. TRUSTEE - LV - 11
USTPRegion17.1v.ecfi@usdoj.gov

7 (UNITED STATES MAIL) By depositing a copy of the above-referenced document for
mailing in the United States Mail, first class postage prepaid, at Las Vegas, Nevada, to the
parties listed on the attached service list, at their last known mailing addresses, on the 13" day
of July, 2020.

SEE ATTACHED MATRIX

 

Atrémployee of David J. Winterton & Assoc.

 
Case 20-12881-abl

Label Matrix for local noticing
0978-2

Case 20-12881-abl

District of Nevada

Las Vegas

Mon Jul 13 13:42:14 Bot 2020

AMERICAN EXPRESS

Acct No xxxx~xxxxxx-x1001
PO BOX 0001

Log Angeles, CA 90096-8000

Bank of America

Acct No 4Xxx-XxxxX-xXxxx-2396
Attn: Managing Officer

PO Box 17054

Wilmington, DE 19850-7054

CLARK COUNTY TREASURER

c/o Bankruptcy Clerk

BOX 551220

500 SOUTH GRAND CENTRAL PKWY
Las Vegas, NV 89155-1220

DEPT OF MOTOR VEHICLES

PUBLIC SAFETY RECORDS DIVISION
555 WRIGHT WAY

Carson City, NV 89711-0001

Lisa Trevino
383 Highland Hills ct.
Las Vegas, NV 99148-2788

U.S. TRUSTEE - LV - 11
300 LAS VEGAS BOULEVARD S.
SUITE 4300

LAS VEGAS, NV 89101-5803

Wells Fargo

Acct No xxXx-XXMX-KxXXX-3969
Managing Officer/ Credit Bureau Disp
PO Box 14517

Des Moines, IA 50306-3517

DAVID J. WINTERTON
7881 4, CHARLESTON BLVD., STE. 220
LAS VEGAS, NV 89117-8327

Doc 15 Entered 07/13/20 14:41:20 Page 4of5

RESORT LEGAL TEAM, INC.
9340 W. MARTIN AVE. STE. 201
LAS VEGAS, NV 99148-6001

Albert Trevino
383 Highland Hills Ct.
Las Vegas, NV 89148-2788

Bank of America NA,

Atn: Managing Officer
B.C, Box 15220
Wilmington, DE 19886-5220

Clark County Assessor
e/a Bankruptcy Clerk
P.O, Box 551401

las Vegas, NV 89151-4010

(p}GREATAMERICA FINANCIAL SERVICES CORPORATIO
PO BOX 609
CEDAR RAPIDS TA 52406-0609

NEVADA DEPT OF TAXATION
BANKRUPTCY SECTION

555 E WASHINGTON AVE #1300
las Vegas, NV 89101-1046

United States Trustee
300 Las Vegas Blvd,, 8, #4300
Las Vegas, NV 89101-5803

Wells Fargo Business Dept.
Acct No xxxx-xxxx—xxxx-4779
Attn: Managing Officer

PO Box 29482

Phoenix, AZ 85038-9482

United States Bankruptcy Court
300 Las Vegas Blvd., South
Las Vegas, NV 89102-5833

Avison Young
i0845 Griffith Peak Drive Suite 100
Las Vegas, NV 89135-1555

CAPITAL ONE

Acct No xxxx-xxxx-xxxx~5562
ATTN: MANAGING OFFICER

P.O. BOX 85617

Richmond, VA 23285-5617

DEPT OF EMPLOYMENT, TRAINING & REHAB
EMPLOYMENT SECURITY DIVISION

500 EAST THIRD STREET

Carson City, NV 89713-0002

IRS
P.O, Box 7346
Philadelphia, PA 19101-7346

Social Security Administration
Regional Cheif Counsel, Region IX
16) Spear Street, Suite 800

San Francisco, CA 94105-1545

Wells Fargo

Acct No 4xxXM-xxxx-xxxx-3951
Managing Officer/ Credit Bureau Disp
PO Box 14517

Des Moines, [A 50306-3517

(p)WENDHAM CONSUMER FINANCE INC
PO BOX 97474
LAS VEGAS NV 89195-0001

The preferred mailing address (p) above has been substituted for the following entity/entities as a0 specified
by said entity/entities in a Notice of Address filed pursuant to 110.8.C, 342(f) and Fed.R.Bank.P. 2002 (g) (4).
Case 20-12881-abl

Great America Financial Services
P.O. Box 660831
Dallas, TX 75266

Doc 15 Entered 07/13/20 14:41:20 Page5of5

Wyndham Vacation Resorts
Financial Services

P.O. Box 98940

Las Vegas, NV 99293

End of Label Matrix
Mailable recipients
Bypassed recipients
Total

24

24
